J-S01009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    IBRAHIM OUEDRAOGO                          :
                                               :
                       Appellant               :     No. 549 MDA 2021

           Appeal from the Judgment of Sentence Entered April 9, 2021
       In the Court of Common Pleas of Centre County Criminal Division at
                         No(s): CP-14-SA-0000002-2021


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                           FILED: JANUARY 13, 2022

        Ibrahim Ouedraogo appeals from the judgment of sentence of a $300

fine and costs following his conviction of a summary vehicle code violation.

We affirm.

        The trial court offered the following summary of the facts of this case:

              On November 25, 2020, Pennsylvania State Police Trooper
        Jacob Brian Walker (“Trooper Walker”) was dispatched to the
        residence of Rick Allen Baer (“Baer”) to investigate property
        damage allegedly caused by a tractor trailer. Baer informed
        Trooper Walker that while in his residence, he heard the sound of
        a tractor trailer’s engine followed by loud popping and cracking
        noises. Bear subsequently looked out of his window and saw a
        tractor trailer lodged against the pine trees that bordered his
        home. Baer testified that the tractor trailer had driven onto his
        property while attempting to make a left turn onto a narrow
        secondary road.       The tractor trailer drove away as Baer
        approached the driver. In doing so, the tractor trailer broke
        approximately fifteen branches off of three pine trees and caused
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01009-22


      significant damage to Baer’s lawn. Baer testified that as the
      tractor trailer fled the scene, he noticed the trailer’s Dollar General
      decal and was able to obtain a partial plate number.

             Trooper Walker then contacted Werner Enterprises, who
      oversees Dollar General’s tractor trailers, and was informed that
      a Dollar General drop off had occurred at the Centre Hall Dollar
      General on November 25, 2020 by Appellant. Trooper Walker
      spoke with Appellant on December 9, 2020. Appellant informed
      Trooper Walker that while en route to the Centre Hall Dollar
      General, his GPS took him to a “tight spot” that caused his right
      tires to go onto Baer’s yard. Appellant stated he did not report
      the accident out of fear that he would lose his newly obtained job
      with Werner Enterprises. Appellant further stated that he was
      unaware that any damage was done to Baer’s trees, as he could
      not hear any such noises over the sound of the tractor trailer’s
      engine.

Trial Court Opinion, 6/3/21, at 1-2 (cleaned up).

      Upon this evidence, the trial court convicted Appellant of violating 75

Pa.C.S. § 3745, which requires a motorist involved with an unattended vehicle

or property to     immediately stop and provide financial responsibility

information to the owner. The trial court sentenced Appellant as indicated

above, and Appellant filed a timely notice of appeal. Both Appellant and the

trial court complied with Pa.R.A.P. 1925.

      Appellant presents the following question for our review: “Whether the

[trial c]ourt erred in finding [Appellant] guilty where the admissible evidence

was insufficient to prove every element of the charge.” Appellant’s brief at 3.

We begin our consideration of Appellant’s question mindful of the following:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond

                                       -2-
J-S01009-22


     a reasonable doubt. In applying the above test, we may not weigh
     the evidence and substitute our judgment for the fact-finder. In
     addition, we note that the facts and circumstances established by
     the Commonwealth need not preclude every possibility of
     innocence. Any doubts regarding a defendant’s guilt may be
     resolved by the fact-finder unless the evidence is so weak and
     inconclusive that as a matter of law no probability of fact may be
     drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the finder of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.

Commonwealth v. Reed, 216 A.3d 1114, 1119 (Pa.Super. 2019) (internal

quotation marks omitted).

     The statute at issue in the instant case provides as follows:

     (a) General rule.--The driver of any vehicle which collides with
     or is involved in an accident with any vehicle or other property
     which is unattended resulting in any damage to the other vehicle
     or property shall immediately stop the vehicle at the scene of the
     accident or as close thereto as possible and shall then and there
     either locate and notify the operator or owner of the damaged
     vehicle or other property of his name, address, information
     relating to financial responsibility and the registration number of
     the vehicle being driven or shall attach securely in a conspicuous
     place in or on the damaged vehicle or other property a written
     notice giving his name, address, information relating to financial
     responsibility and the registration number of the vehicle being
     driven and shall without unnecessary delay notify the nearest
     office of a duly authorized police department. Every stop shall be
     made without obstructing traffic more than is necessary.

     (b) Penalty.--A violation of this section is a summary offense,
     punishable by a fine of $300 or imprisonment for not more than
     90 days, or both.




                                    -3-
J-S01009-22


75 Pa.C.S. § 3745.         Further, as Appellant and the Commonwealth

acknowledge, § 3745 is not a strict liability crime. A conviction under this

statute requires not only proof of a collision and damage to unattended

property, but also proof that the offender knew or should have known that

such a collision occurred.   See Appellant’s brief at 9-10; Commonwealth’s

brief at 13.    See also Commonwealth v. Kauffman, 470 A.2d 634

(Pa.Super. 1983) (holding that, though not express, a prior statute penalizing

leaving the scene of an accident involving unattended property contained the

requirement that the driver “knows, or in the exercise of reasonable care

should know” that he had been involved in such an accident); Hunt v. Com.,

Dep’t of Transp., Bureau of Traffic Safety, 327 A.2d 392, 394 (Pa.Cmwlth.

1974) (noting that “scienter is a necessary element in the proof of violation

of” a predecessor to § 3745).

      The trial court offered the following explanation for its assessment that

the evidence was sufficient to sustain Appellant’s conviction:

            Instantly, Appellant failed to negotiate a curve and caused
      damage to Baer’s property. Appellant admitted that he did not
      contact Baer to provide his information. Further, despite his
      obligation to do so, Appellant left the scene of the accident without
      contacting the police. Trooper Walker had to actively seek out
      Appellant and was only able to find Appellant by contacting his
      employer, approximately fourteen days after the incident
      occurred. Appellant testified that after being provided Trooper
      Walker’s phone number by his employer, he left several voicemails
      which went unanswered; however, Trooper Walker testified he
      had not received any voicemails from Appellant. Upon speaking
      with Trooper Walker, Appellant stated that his right tires went
      through Baer’s property and that he wasn’t surprised he had hit
      the tree branches. Appellant stated he did not contact Baer or the

                                      -4-
J-S01009-22


      police following the incident out of fear he’d lose his job. At trial,
      Appellant again testified that he could not hear the sound of the
      tree branches breaking over the noise of the tractor trailer’s
      engine. The [trial] court found Appellant’s testimony credible;
      however, found it did not excuse Appellant from knowing whether
      his vehicle came into contact with other items. Appellant was
      aware that his tractor trailer had driven onto the property of Baer.
      Knowing there was, at minimum, damage to Baer’s lawn,
      Appellant should have made an effort to fully assess the damage
      he caused, especially when the sound of the tractor trailer’s
      engine made it more difficult for Appellant to fully assess the level
      of destruction he may have caused.

Trial Court Opinion, 6/3/21, at 4 (cleaned up).

      Appellant does not dispute that he caused damage to Baer’s property

during the incident in question. Rather, Appellant attacks the Commonwealth

evidence concerning the mens rea element of the offense.             Specifically,

Appellant argues that the evidence was insufficient to prove that he “knew, or

in the exercise of reasonable care should have known, that his vehicle had

been involved in an accident.” Appellant’s brief at 11. Appellant contends

that there was no evidence that suggested that he was alerted to the collision

with the pine trees, such as testimony that the branches caused any

movement of the tractor trailer, that the branches were visible in the truck’s

mirrors, or that the breaking of the branches was audible above the sound of

the vehicle’s engine. Id. Finally, Appellant argues that, while the trial court

assumed that there was tire damage to Baer’s lawn, there was no evidence of

actual damage to the lawn to support the trial court’s finding. Id. at 12.

      We disagree. First, contrary to Appellant’s contention on appeal, Baer

indeed testified that Appellant’s large vehicle left tire marks in the lawn, up to

                                      -5-
J-S01009-22


the wooden planters that surround the pine trees that are ten feet from the

road. See N.T. Trial., 4/9/21, at 9-10, 12. Tire tracks on a lawn constitute

damage to unattended property under the vehicle code. See Hunt, supra at

394 (indicating that a violation of a predecessor statute was established by

driver’s knowledge that he damaged a lawn).

      Second, although the trial court believed Appellant’s testimony that he

did not have actual knowledge of the damage he caused to the trees because

the vehicle’s engine was so loud, Appellant’s willful ignorance does not render

him immune to a conviction under § 3745.              In ruling that hit-and-run

convictions may rest upon proof that a driver exercising reasonable care

should have known of the accident, the Kauffman Court observed: “To hold

otherwise would advise drivers to remain oblivious, howsoever unreasonably,

to the effects of their driving on fellow motorists.” Kauffman, supra at 640.

      Baer testified that, from inside his house, he heard “loud popping

cracking noises” and “snaps and cracks” when Appellant broke branches up to

two inches in diameter and four and one-half feet in length from the three old

pine trees that were over twenty feet tall. Id. at 6-11. Appellant’s vehicle

trailed debris from the collision behind him as he pulled away, leaving damage

that was “very prevalent.” Id. at 10-11. Had Appellant exercised reasonable

care, he would have readily ascertained the damage he caused to the trees.

Stated   differently,   Appellant’s   decision   to   drive   away   under   these

circumstances without undergoing even a cursory inspection of what effect his


                                       -6-
J-S01009-22


intrusion onto Baer’s land had was not reasonable. Hence, we conclude that

the trial court’s finding that Appellant in the exercise of reasonable care should

have known that he damaged Baer’s trees, as well as his lawn, is supported

by reasonable     inferences   made    from the    Commonwealth’s evidence.

Accordingly, the evidence was sufficient to prove the mens rea element of the

offense beyond a reasonable doubt and no relief is due.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/13/2022




                                      -7-